                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 08, 2019
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

FREDERICK DWAYNE DYER,                            §
                                                  §
         Plaintiff,                               §
VS.                                               § MISCELLANEOUS ACTION NO. 7:13-MC-
                                                  § 978
                                                  §
BOARD OF PARDONS & PAROLES,                       §
                                                  §
         Defendant.

       ORDER DENYING MOTION FOR LEAVE TO AMEND AND ADOPTING
          MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       The Court has reviewed the Magistrate Judge’s Report and Recommendation (Dkt. No. 5)

and Plaintiff’s responsive: “Joint Motion for Objections to Recommendation/and Motion to

Amend Claim,” construed as Plaintiff’s objections to the Report and Recommendation and a

Motion for Leave to Amend his complaint pursuant to Federal Rule of Civil Procedure 15(a);

and “Memorandum to Motion to Amend,” construed as a brief in support of Plaintiff’s objections

and Motion for Leave to Amend (Dkt. Nos. 9, 10). The Court has conducted a de novo review of

the record in this matter as it pertained to the specific objections raised by Plaintiff pursuant to

28 U.S.C. § 636(b)(1).          After having conducted such reviews of the Report and

Recommendation, Plaintiff’s objections and Motion for Leave to Amend, and the record as it

pertained thereto, the Court is of the opinion that the Motion for Leave to Amend should be

denied on grounds of undue delay and futility, and that the conclusions in said Report and

Recommendation should be adopted by this Court. See Jones v. Robinson Prop. Group, L.P.,

427 F.3d 987, 994 (5th Cir. 2005) (in deciding whether to grant leave to amend, district court may

consider a variety of factors in exercising its discretion, including undue delay and futility of the

amendment).
1/2
       It is, therefore, ORDERED, ADJUDGED and DECREED that Plaintiff’s Motion for

Leave to Amend is DENIED and the conclusions in United States Magistrate Judge’s Report and

Recommendation are hereby adopted by this Court.

       Plaintiff’s Motion to Join (Dkt. No. 4) and Motion to Proceed in Forma Pauperis (Dkt.

No. 1) are both DENIED as MOOT.              The Court orders this case DISMISSED without

prejudice.

       The Clerk shall send a copy of this Order to all parties of record.

       SO ORDERED this 8th day of March, 2019, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge




2/2
